Opinion by
Mb. Justice Mitchell,
There is nothing in any of the assignments of error which would justify us in reversing this judgment. The first three are to the admission of evidence of what the value of plaintiff’s services would have been had he been allowed to conduct to the end the litigation which he commenced. Whether this evidence was relevant or not depends on the true rule for the measure of damages where an attorney who is employed to conduct a suit is discharged without cause before the end of the litigation. On this point there are very respectable authorities that put him upon the same plane as other agents or employees rendering personal service, and allow him full compensation for what he would have earned had he been permitted to complete his contract. But the learned judge below ruled otherwise, and, though he at first admitted some evidence on that point, yet in the charge he ruled directly and emphatically that plaintiff could only recover the value of the services he actually performed before his discharge. The judge was not asked to strike out this testimony, though it is plain that he would have done so on request, and the contrary rule for this verdict was so clearly and positively given to the jury that they could not have been misled. As it could not therefore have done the appellant any harm, it is unnecessary for us to consider it further.
The remaining assignment is to the charge, practically, as a whole. This left to the jury two questions, first, was there a contract by defendant to pay for plaintiff’s services, and secondly, if so, what was the value of the services actually rendered before the termination of the employment. As there was evidence on both points, and the charge indicated very plainly the judge’s own view that plaintiff’s claim on the basis of what he actually did was excessive, we fail to see what the appel lant has to complain of. The jury did not go beyond the evidence, and if they were too liberal in their allowance it was for the court below, rather than for us, to say so.
Judgment affirmed.